COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

 IN RE: JOSE LUIS MONARREZ,                      §               No. 08-09-00142-CR

                                                 §         AN ORIGINAL PROCEEDING
 Relator.
                                                 §                 IN MANDAMUS

                                                 §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator has filed a pro se petition for writ of mandamus requesting this Court to order the

Honorable David Guaderrama, Judge of the 243rd Judicial District Court, to rule on his motions

for DNA testing under Chapter 64 of the Texas Code of Criminal Procedure and for appointment

of counsel.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no

other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Monarez has not demonstrated he is

entitled to mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny Relator’s request.

June 30, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)